Citation Nr: 1618629	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-47 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired mental disorder other than PTSD, to include major depressive disorder and dysthymia.

3. Entitlement to service connection for right knee disorder as secondary to service-connected post-operative right toe fracture residuals.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD).

5. Entitlement to service connection for a lumbar spine disorder, to include DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A May 2008 rating decision denied entitlement to service connection for major depressive disorder and right knee disabilities.  A July 2010 rating decision-in pertinent part, denied the PTSD claim, reopened the lumbar spine claim and denied it on the merits.  The Veteran perfected separate appeals of those determinations.

In January 2016, the Veteran appeared at a hearing at the Board before the undersigned.  A transcript is in the claims file.  At the hearing, the Veteran requested leave to submit additional medical evidence related to his claim, and he waived initial RO review and consideration of the evidence.  Thus, the Board may consider the evidence without the necessity for a remand.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to an acquired mental disorder including PTSD and entitlement to service connection for a right knee disorder as due to right toe fracture residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1. There is no current diagnosis of PTSD.

2. An October 1998 rating decision determined that new and material evidence was not received to reopen the lumbar spine claim. The Veteran did not appeal the decision or submit additional evidence within one year of notice of the decision.

3. The evidence added to the record since the October 1998 rating decision relates to unestablished elements of the claim and triggered a duty to provide additional assistance to the Veteran.

4. Lumbar spine DDD is not due to a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

2. The October 1998 rating decision that determined new and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

3. New and material evidence to reopen a claim of entitlement to service connection for lumbar spine disorder has been received. The claim is reopened.  38 U.S.C.A. § 5108.

4. The requirements for entitlement to service connection for lumbar spine disorder, to include DDD, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the May 2008 and July 2010 rating decisions, via letters dated in July 2007 and May 2010, the RO provided the Veteran with time- and content-compliant VCAA notice. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); VAOPGCPREC 6-2014 (Nov. 2014); 38 C.F.R. § 3.159(b)(1); but see Kent v. Nicholson, 20 Vet. App. 1 (2006). Further, neither the Veteran nor his representative has asserted any notice error or prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment and personnel records, extant private treatment records, and VA treatment records are in the claims file. Further, documentation in the claims file reflects that the RO kept the Veteran apprised of all efforts to obtain records he identified. 

The Board notes the RO's Formal Finding of insufficient information to confirm the Veteran's claimed stressors.  In light of the absence of a current diagnosis of PTSD, the Board does not address the efficacy of the Formal Finding at this time but does address it in the Remand portion of this decision below.  As concerns the August 2009 VA back examination, the examiner reviewed the claims file, considered the Veteran's lay history, and provided a rationale for the opinions noted in the examination report.  Hence, the Board finds the examination report adequate for appellate review purposes.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran and his wife that ensured the testimony addressed the relevant evidence needed to prove the Veteran's claim; and, suggested specific evidence he might seek that would support and prove his claim.  Further, as noted in the Introduction, the undersigned held the record of the hearing open for 30 days so the Veteran could obtain additional evidence, which he in fact did.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

General Requirements

To establish a right to compensation for a present disability, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lumbar Spine Disability

In addition to the general legal requirements for service connection that were set forth earlier, arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Background of Initial Claims

Service treatment records dated in September 1995 reflect that the Veteran complained of low back pain that had been present for 10 days due to having lifted a heavy object.  He reported further that his pain was associated with movement, and he denied any radiation of the pain.  Physical examination revealed mild paraspinous tenderness, negative straight leg raising bilaterally, and normal deep tendon reflexes.  The examiner diagnosed lumbar strain, placed the Veteran on quarters for four days, and prescribed Valium and Darvon.  Upon expiration of the four days, the Veteran felt that he was able to return to work, as his pain was much improved.  He was discharged to light duty. An entry dated the next day notes that the Veteran was released form confinement in quarters too soon, and was again placed on quarters for another seven days.  An entry dated in early October 1975 notes that there was significant improvement from heat and Valium; and, while the Veteran's back felt tight, there was no pain.  An October 1975 X-ray was read as showing no significant pathology, He was discharged from quarters. He was placed on a temporary Profile, expiration date in mid-October 1975, with a lifting restriction of no more than 15 pounds, and due to his lack of complete alertness for safety due to prescriptions for Valium and codeine. (See VBMS 03/11/1976, STR-Medical - pgs. 17-24).

On his September 1975 Report of Medical History, the Veteran denied any prior history of recurrent low back pain, and the September 1975 Report of Medical Examination for Separation reflects that the Veteran's spine was assessed as normal.  Obviously, however, his separation physical examination was conducted prior to his low back pain episode documented in the STR. Nonetheless, the last Clinical Record Cover Sheet is dated at the end of the October 1975 Quarters, and there is no indication that the temporary Profile was extended.

During his separation processing, the Veteran indicated that he intended to file a claim for VA compensation, which he did in December 1975.  The February 1976 VA examination report reflects that the Veteran reported that he had not taken any medications for his disorders since separation from service, and had not lost any days from work. 

Physical examination revealed that the Veteran had no difficulty with heel and tip-toe walking, and he walked without limping. Examination of the lumbosacral area revealed no abnormality; range of motion was full, straight leg raising was negative bilaterally, there was no abnormality of the lower extremities, and there was no neurological deficit.  The examiner diagnosed lumbosacral strain by history only.

A March 1976 rating decision denied the claim, as no lumbosacral strain was found on examination.  An April 1976 RO letter notified the Veteran of the decision and of his appeal rights.  The claims file contains nothing to indicate that the Veteran did not receive the decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable. The Veteran did not appeal the decision or submit additional evidence within one year of it. Hence, the March 1976 decision became final. 38 C.F.R. §§ 3.156, 20.302.

In July 1990, the Veteran applied to reopen the claim. The additional evidence he submitted in support of his application were treatment records from a private chiropractor.  An August 1990 letter from the chiropractor noted that he had treated the Veteran since June 1990 for low back and left lower extremity pain, and that his diagnosis was lumbar disc hernia. (VBMS 08/08/1990 - Third Party Correspondence).  

A September 1990 RO letter informed the Veteran that his previous denial was confirmed, as the additional evidence was not new and material evidence, because it did not contain any evidence that his current back disorder existed at the time of the Veteran's discharge.  The Veteran did not appeal the decision or submit additional evidence within one year. Hence, it became final.  38 C.F.R. § 20.302.

The Veteran next applied to reopen the claim in August 1998.  He referred the RO to his records of treatment at the VAMC in Birmingham to support his application.  The October 1998 rating decision reflects that the RO determined that the Birmingham treatment records were not related to the Veteran's low back, and denied the application due to the non-receipt of new and material evidence.  A November 1998 RO letter informed the Veteran of the decision and of his right to appeal. He did not appeal or submit additional evidence within one year.  Thus, the October 1998 rating decision became final; and, it is the last final rating decision on entitlement to service connection for a lumbar spine disability.  VA received the Veteran's current application to reopen the claim in July 2009.

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Discussion

Although the July 2010 rating decision determined that new and material evidence to reopen the back claim was received; the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

The Board finds that new and material evidence had been received, as the new evidence includes a currently diagnosed low back disorder, which was one of the elements missing at the time of the initial denial and was carried forward in the subsequent determinations that new and material evidence had not been received. 



Merits

Because the RO adjudicated the claim on the merits, the Board's consideration of the claim on this basis is not prejudicial to the Veteran.  

At the hearing, the Veteran testified that his military duties entailed handling and delivering mail.  He testified further that he hurt his back while lifting a mailbag, he was on light duty until his separation, and that he had experienced constant pain ever since.

The August 2009 VA joints examination report reflects that the examiner conducted a review of the claims file as part of the examination. The Veteran reported that he hurt his back in active service while lifting a heavy object, and that he was treated with rest and relaxation.  He reported further that he recovered and, by the time he was discharged, he did not have any back pain.  The Veteran also reported that he had experienced a few more injuries after service due to heavy lifting on his job. By 1990, his back pain increased to the point where he saw his regular doctor and a chiropractor.  He was told that he had disc issues.  Physical examination revealed limitation of motion, and X-rays were read as having shown arthritis. The examiner diagnosed degenerative arthritis of the lumbar spine.

Based on his review of the claims file and examination of the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed lumbar spine disability is causally connected to his active service, to include the lifting injury noted in the STR.  The examiner's rationale was that the Veteran's in-service injury was a back strain, which was a muscle injury from which he recovered in a few weeks.  The Veteran's current back condition is arthritis of the lumbar spine, which is a separate condition.  The examiner noted that, the onset of the arthritis was in the 1990s per the treatment notes, which was some 10 years after his military service.  Further, the examiner observed, since his active service, the Veteran had worked at labor intensive jobs that required heavy lifting; and, by the Veteran's own accounts, he had reinjured his back working after service. (VBMS 08/20/2009-VA Examination- pgs 6-13).

At the hearing, the Veteran's representative asserted that the Board should remand for an additional examination if the evidence was not sufficient to allow the claim. The Board rejects the assertion, as the examiner provided a full explanation for his findings and opinions. See Nieves v. Rodriguez, 22 Vet. App. 295 (2008). Further, the examiner's opinion is supported by the evidence of record.

The in-service lifting injury occurred after the examination for separation from service.  Nonetheless, military medical authorities noted that the Veteran was pain-free after his treatment.  Further, his 1976 VA back examination within a couple of months after his active service was negative for residuals; and, the records is essentially silent until 1990.  The chiropractor's records include a recommendation that the Veteran be excused from work and that he be referred to a neurosurgeon. (VBMS-07/09/1990-Medical Treatment-Non-Government Facility).  

The medical evidence of record reflects the Veteran's several reports of post-service mental health issues but no complaints of back symptoms until several years after service.  There is no evidence that arthritis of the spine manifested at least to a compensable degree within one year of active service.

The Veteran testified that he remained on light duty for the remainder of his service after experiencing the back injury and had the same type of back pain ever since service; but this testimony is contrary to the contemporaneous service and post-service records showing that he was able to return to duty in service and did not report back pain when seen for other conditions in the years after service.  The contemporaneous record is more probative than the recollections made long after the events in question.

In light of all of the above, the Board is constrained that the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disorder, to include DDD. The appeal is granted to that extent.

Entitlement to service connection for a lumbar spine disorder, to include DDD, is denied.


REMAND

The August 2009 foot examination report reflects that the examiner considered reports of knee pain, but opined that it was not at least as likely as not due to right toe fracture residuals.  A VA physician provided an opinion in February 2014, that the Veteran had right knee pain as a "side effect" of the service connected residuals of a right foot injury; but did not report an underlying right knee disability.  

The Veteran's mental health records, VA and non-VA, note his reports of having sustained a head injury in each of the two MVAs he has consistently reported.  In his July 2009 informal claim of service connection for PTSD, he reported that he lost two teeth as a result of the MVA when he was stationed at Plattsburg AFB. Service dental records note a fracture of tooth Number 8 in November 1973. The Board considers this as corroboration of the Veteran's lay reports of the MVA at Plattsburgh.  There still remains his reported MVA in the UK.

VA and outpatient and private treatment records show varying findings as to whether he meets the criteria for a diagnosis of PTSD.  Most recently he has received VA mental health treatment mostly for major depression; but in January 2016 a diagnosis of PTSD was reported.  An examination is warranted to clarify the current diagnoses and whether any diagnosis is related to service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the notice letter required in cases of claims for service connection for PTSD based on personal assault.

2. Afford the Veteran a new VA examination to determine whether he has a current right knee disability that was caused or aggravated by the service connected right foot injury.  

The examiner should identify any right knee disability that has been present at any time since 2008.  

For each such right knee disability, the examiner should opine whether it is the result of a disease or injury in service.

The examiner should also opine whether any such right knee disability was caused or aggravated by the service-connected right foot injury.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should state whether the Veteran's reports, if accepted would be sufficient to link any current right knee disability to service or the right foot disability; and whether there is any medical reason for rejecting those reports.  The absence of supporting treatment records is an insufficient reason, by itself, for rejecting the Veteran's reports; unless the existence of the reports would be medically expected.

The examiner must provide reasons for all opinions. 

If any opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is evidence that would permit the needed opinion to be provided.

The examiner must provide reasons for all opinions. 

In the event the examiner who conducted the August 2009 joints examination is no longer available, refer the claims file to an equally qualified examiner.

Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3. The AOJ should contact the Office of The Inspector General, U.S. Air Force, or other indicated sources and ask for a search for any USAF Security Police record of a MVA Report of Investigation conducted in 1975 in the environs of RAF Alconbury by British authorities where the Veteran was the operator of a military vehicle. Make a similar inquiry for a Report of Investigation conducted at or near Plattsburg AFB, NY in November 1973.  All efforts to obtain the record must be documented.

4. After the above is complete, the AOJ should arrange an examination of the Veteran to determine whether any current psychiatric disability is related to a disease or injury (including stressors) in service. Provide the claims file to the examiner.  The examiner should opine whether there is at least a 50-percent probability that any acquired psychiatric disability including PTSD that has been present at any time since 2009, began in active service or is otherwise the result of a disease or injury in service including reported stressors.

If any previously diagnosed psychiatric disability is not shown on the current examination, the examiner should opine whether the previous diagnosis was made in error, or the disorder is in remission.  If in remission, the disorder should be considered a current disability, and an opinion as to its relationship to service should be provided.

The examiner should note that prior diagnoses include major depressive disorder, PTSD, and cognitive disorder; and that the Veteran has previously reported stressors involving motor vehicle accidents and difficulties with noncommissioned officers.

If current PTSD is found and a supporting stressor is personal assault; the examiner should state whether there is evidence of behavior changes in response to the stressor.  The examiner should note the Veteran's reports of not being promoted in service and receiving declining evaluations.

The examiner should state whether the Veteran's reports, if accepted would be sufficient to link any current right knee disability to service or the right foot disability; and whether there is any medical reason for rejecting those reports.  The absence of supporting treatment records is an insufficient reason, by itself, for rejecting the Veteran's reports; unless the existence of the reports would be medically expected.

5. If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


